Citation Nr: 0916827	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for right thigh 
shell fragment wound, muscle group XIII, with retained 
foreign bodies and multiple scars; currently rated as 10 
percent disabling.

2.  Entitlement to special monthly compensation (SMC) based 
upon the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

When this case was previously before the Board in June 2008, 
the Board reopened and remanded the issue of entitlement to 
service connection for hearing loss.  At this time, the Board 
also remanded the claim for service connection for a left 
knee disorder.  Thereafter, by a February 2009 rating 
decision, prior to the return of this case to the Board, the 
RO granted the Veteran's claims for service connection for 
hearing loss and degenerative arthritis, left knee.  He did 
not file a notice of disagreement (NOD) in response to 
contest the schedular evaluation or the effective date 
assigned.  So that decision was a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating he must separately appeal a downstream 
issue).  Accordingly, these claims have been resolved and are 
no longer before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's shell fragment wound of the right thigh, 
Muscle Group XIII, with retained foreign bodies and multiple 
scars, is not shown to be productive of moderately severe 
impairment.

2.  The Veteran has no service-connected disability rated as 
100 percent disabling; however, because of the severity of 
his service connected disabilities, he requires the regular 
aid and assistance of another person in attending to the 
ordinary activities of daily living - including bathing, 
dressing, toileting, personal hygiene, walking, and leaving 
the house.  He also requires regular aid and assistance in 
protecting himself from the hazards or dangers incident to 
his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for shell fragment wound of the right thigh, Muscle 
Group XIII, with retained foreign bodies and multiple scars, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5313 (2008).

2.  The criteria are met for SMC by reason of being in need 
of the regular aid and attendance of another person.  
38 U.S.C.A. §§ 1114(k), (l), and (s), 5107 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in January 2005 and January 2006, prior to the June 2005 and 
March 2006 rating decisions on appeal, the RO advised the 
Veteran of the evidence needed to substantiate his claims for 
an increased rating and SMC and explained what evidence VA 
was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, a subsequent 
May 2006 letter from the RO further advised the Veteran of 
how disability ratings and effective dates are assigned.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez compliant letter in 
September 2008 and readjudicated in claim in the February 
2009 SSOC.  Thus, the Board finds that the RO ultimately 
provided all required notice such that defect as to timing 
was cured.

As for the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records and he has 
submitted his written communications.  In addition, he has 
been provided VA examinations in connection with his claims.  
As there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's shell fragment wound of the right thigh, Muscle 
Group XIII, with retained foreign bodies and multiple scars 
is currently rated as 10 percent disabling, or as moderate, 
under Diagnostic Code 5313 for injury to Muscle Group XIII 
involving the muscles of the posterior thigh group and 
hamstring complex of 2-joint muscles.  38 C.F.R. § 4.73 
Diagnostic Code 5313.  Under Diagnostic Code 5313, Muscle 
Group XIII involves the muscles of the posterior thigh and 
hamstring complex, including the biceps femoris, the 
semimembranosus, and the semitendinosus.  Functions of Muscle 
Group XIII include extension of the hip and flexion of the 
knee, outward and inward rotation of the flexed knee, acting 
with the rectus femoris and sartorius synchronizing 
simultaneous flexion of the hip and knee, and extension of 
the hip and knee by belt-over-pulley action at the knee 
joint.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2008).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Slight disability of muscles requires 
indications of minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in the muscle.  38 C.F.R. 
§ 4.56(d)(1).  Moderate disability of muscles requires 
indications of entrance and/or exit scar, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  Moderately severe disability of muscles 
requires indications of entrance and exit scars indicating 
track of missile through one or more muscle groups with 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles requires ragged, depressed 
and adherent scars; loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area; and severe 
impairment on tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the 
following are also signs of severe muscle disability: (a) x-
ray evidence of minute multiple scattered foreign bodies; (b) 
adhesion of the scar; (c) diminished muscle excitability on 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of muscle groups not in the track of the missile; 
or (g) induration or atrophy of an entire muscle following 
simple piercing by a projectile.

A rating decision in March 1946 granted service connection 
for residuals of right thigh shrapnel wound with multiple 
scars (asymptomatic) and assigned a zero percent schedular 
rating effective from March 1946.  Thereafter, by a May 1948 
rating decision, the evaluation was increased to 10 percent 
disabling effective from March 1946.  The 10 percent rating 
has been in effect for more than 20 years; thus, it is 
protected, by law, against reduction.  38 C.F.R. § 3.951 
(2008).

The present appeal arises from a December 2004 request for an 
increased rating.  

A February 2005 report of VA muscles examination notes that, 
after World War II, the Veteran worked for 40 years as a 
foundry worker and retired in 1980.  He reported that the 
pain in his leg, back, and hip has worsened since his 
retirement.  It is noted that the Veteran was very vague 
about the actual pain after the shrapnel wound but complained 
of pain in his hip, back, and knee.  The Veteran also 
complained of some chronic pain in the actual shrapnel area 
which he characterized as 4-5 out of 10.  He reported no 
flare-ups and noted that walking increases the pain; however, 
he was noted to be very limited in his ability to walk due to 
the osteoarthritis in his knees.  Resting appeared to relieve 
some of the symptoms.  The Veteran reported that no bones 
were broken and he has no numbness associated with the 
injury.  

On physical examination, the Veteran was observed in a 
wheelchair but it was noted that he uses a cane in his right 
hand most times.  He was able to walk about three steps 
without holding on to anything, he had a very antalgic gait 
and limped, protecting his left leg.  He was unable to heel 
or toes walk.  Right hip flexion was to 85 degrees with some 
pain distally, 20 degrees of extension, 50 degrees of lateral 
rotation and 20 degrees of internal rotation.  Left hip 
flexion was to 75 degrees, extension to 20 degrees, outward 
rotation to 45 degrees and inward rotation to 5 degrees.  
Examination of the entrance wound of the shrapnel was limited 
because the scars were very well healed; however, three one 
centimeter scars at the very uppermost medial aspect of the 
right thigh were noted.  The scars were slightly darker than 
surrounding tissue and were nontender.  There were no exit 
wounds.  With respect to the knees, it is noted that X-ray 
evaluation revealed degenerative joint disease of the left 
knee and osteoarthritic changes of the right knee.  The 
Veteran had full extension and flexion to 120 degrees of the 
knees, bilaterally.  The impression was shrapnel wound to 
right upper thigh.  

A November 2008 report of VA muscle examination reflects no 
history of trauma to the muscles or neoplasm.  The history of 
the muscle wound was described as a low velocity single 
shrapnel to the biceps femoris, semimembarnosis, and 
semitendinosis.  It was not a through and through wound, was 
not initially infected before healing, and there was no 
associated bone, nerve, vascular or tendon injuries.  
However, there was hamstring herniation which was not 
extensive.  The current symptoms were pain, weakness, 
decreased coordination, and increased fatigability with no 
flare-ups.  Muscle strength was 2.  Scarring in the medial-
posterior right thigh was not painful, tender, or adherent 
and measured in centimeters.  The examiner noted that flexion 
and extension of the right upper thigh was not normal in 
terms of comfort, endurance, and strength sufficient to 
perform activities of daily living.  The examiner also noted 
loss of deep fascia or muscle substance and concluded that 
the Veteran's service connected right thigh shell fragment 
wound to muscle group XIII prevents him from performing 
exercise and sports.  His ability to perform usual daily 
activities of chores, recreation, bathing, dressing, and 
toileting are severely impaired; he is moderately impaired 
from shopping and traveling; and mildly impaired from feeding 
and grooming himself.  

The November 2008 examination report includes the opinion 
that the Veteran developed an abnormal gait because of the 
shrapnel wound to his right upper leg and subsequently 
developed chronic low back pain.  The examiner further 
concluded that the Veteran's left knee condition is most 
likely caused by or a result of his right thigh condition.  

In this regard, it is noted that, by a February 2009 rating 
decision, service connection for degenerative disc disease, 
lumbar spine, was granted and a schedular rating of 20 
percent was assigned.  In addition, service connection was 
also granted for degenerative arthritis, left knee, rated as 
10 percent disabling from December 24, 2004, to March 15, 
2007, and 60 percent disabling thereafter.  Service 
connection for these disorders was granted as associated with 
wound, shell fragment, muscle group XIII, moderate with 
retained foreign bodies, multiple scars, right thigh.  

Upon consideration of the foregoing, to include the granting 
of service connection and assignment of separate ratings for 
the Veteran's left knee and lumbar spine disorders, the Board 
finds that an evaluation in excess of 10 percent for the 
Veteran's service-connected right thigh shell fragment wound, 
muscle group XIII, with retained foreign bodies and multiple 
scars is not warranted.  It is acknowledged that the November 
2008 examination report notes the Veteran's complaints of 
pain, weakness, decreased coordination and increased 
fatigability and objective findings include hamstring 
herniation, loss of deep fascia or muscle substance, and 
flexion and extension of the right upper thigh not normal in 
terms of comfort, endurance, and strength sufficient to 
perform activities of daily living.  However, the Veteran 
denied flare-ups, he is in receipt of a 60 percent schedular 
rating for his left knee impairment and 20 percent for his 
lumbar spine impairment which have been attributed to his 
service-connected right thigh shell fragment wound, and the 
objective medical evidence reflects no indications of both 
entrance and exit scars.  Accordingly, the Board finds that 
the Veteran's current symptoms are adequately compensated by 
the assigned 10 percent rating for a moderate disability.  
Thus, an increased evaluation is not warranted for the 
Veteran's right thigh shell fragment wound, muscle group 
XIII, with retained foreign bodies and multiple scars.

Consideration has also been given to the potential 
application of other diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher evaluation than that 
currently assigned to the Veteran's right thigh shell 
fragment wound, muscle group XIII, with retained foreign 
bodies and multiple scars.  Specifically, the evidence of 
record fails to demonstrate any additional muscle, tendon, 
bone, artery, or joint damage (in addition to the left knee 
and lumbar spine, which has already been service connected.)  
In addition, objective findings show well healed centimeter 
scars that are not adhered to the underlying tissue, painful 
or tender.  Therefore, separate evaluation for scarring is 
not appropriate.  Accordingly, a review of the record, to 
include the Veteran's subjective complaints and the objective 
medical evidence, fails to reveal any additional functional 
impairment associated with his right thigh shell fragment 
wound, muscle group XIII, with retained foreign bodies and 
multiple scars, to warrant consideration of other diagnostic 
codes.

The Board finds that the manifestations of the Veteran's 
residuals of right thigh shell fragment wound, muscle group 
XIII, with retained foreign bodies and multiple scars, are no 
more than moderate in degree.  Although there was debridement 
of the wound when the injury first occurred, service medical 
records show that the wound healed cleanly and without 
complications such as prolonged infection, sloughing of soft 
parts, or intermuscular scarring.  In the absence of evidence 
supporting a finding of "moderately severe" or "severe" 
disability, entitlement to an increased rating under 
Diagnostic Code 5313 has not been shown.  

There is no evidence that the manifestations of the Veteran's 
service-connected residuals of right thigh shell fragment 
wound, muscle group XIII, with retained foreign bodies and 
multiple scars, is unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability with respect to this disorder.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the Veteran's service-connected 
residuals of right thigh shell fragment wound, muscle group 
XIII, with retained foreign bodies and multiple scars.  As 
the preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application and the 
appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Special Monthly Compensation

The Veteran contends that he is totally dependent on his wife 
for all of his needs.  He is unable to drive or attend to any 
of his normal daily activities and VA has supplied him with a 
motor scooter because of his service-connected disablities.  
See January 2006 VA Form 21-4138, Statement in Support of 
Claim.  In sum, he states his medical conditions limit his 
ability to complete tasks independently and he requires home 
assistance on a daily basis.  

SMC is a special statutory award in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 
38 C.F.R. §§ 3.350 and 3.352.  If a veteran, as the result of 
service-connected disability, is so helpless as to be in need 
of regular aid and attendance, an increased rate of 
compensation, i.e., "special" monthly compensation is 
payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is 
payable as the result of service-connected disability if the 
veteran has an anatomical loss or loss of use of both feet, 
or of one hand and one foot; has blindness in both eyes with 
visual acuity of 5/200 or less; is permanently bedridden; or 
is so helpless as to be in need of regular aid and attendance 
of another person.

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).

For purposes of housebound benefits, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 
being "substantially confined" to the home means an 
inability to leave to earn an income.  Absent a regulation by 
the Secretary defining the term "substantially confined," 
the Court held that the term may conceivably be more broadly 
construed.  It found that Congress intended to provide 
additional compensation for veterans who were unable to 
overcome their particular disabilities and leave the house in 
order to earn an income, as opposed to an inability to leave 
the house at all.  Hartness v. Nicholson, 20 Vet. App. 216, 
220-22 (2006); cf. Howell v. Nicholson, 19 Vet. App. 535, 540 
(2006) (substantially confined means the inability to leave 
the house except in instances of seeking medical treatment).

In addition, VA General Counsel Opinion VAOPGCPREC 6-99 (July 
7, 1999) held that entitlement to SMC for housebound benefits 
under Section 1114(s) cannot be based on a TDIU.

Presently the Veteran is seeking entitlement SMC benefits 
based on the need for regular aid and attendance or due to 
housebound status.

Service connection is in effect for bilateral hearing loss, 
rated as 80 percent disabling; post operative left knee 
replacement associated with wound, shell fragment, muscle 
group XIII moderate with retained foreign bodies, multiple 
scars, right thigh, rated as 60 percent disabling; anxiety 
disorder, rated as 50 percent disabling; degenerative disc 
disease, lumbar spine associated with wound, shell fragment, 
muscle group XIII moderate with retained foreign bodies, 
multiple scars, right thigh, rated as 20 percent disabling; 
wound, shell fragment, muscle group XIII moderate with 
retained foreign bodies, multiple scars, right thigh, rated 
as 10 percent disabling; and tinnitus, rated as 10 percent 
disabling.  The combined evaluation for compensation is 100 
percent.  

With regard to permanent housebound status, the Veteran does 
not have a single service-connected disability rated as 100 
percent disabling.  This conclusion is drawn irrespective of 
the fact that he has a combined evaluation for compensation 
of 100 percent.  Absent a single disability rated as 100 
percent disabling, he does not meet the threshold legal 
criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s).  
The Board therefore need not delve into whether the Veteran 
may be essentially "substantially confined" to his home 
under Hartness.  Housebound status under the pertinent 
statute and regulation requires him to have a single service-
connected disability rated as 100 percent disabling, which he 
does not have.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  
Accordingly, this portion of the Veteran's claim must be 
denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

In any event, since the Board in this decision is awarding 
SMC based on aid and attendance as discussed below, the claim 
for SMC at the housebound rate would be moot because SMC at 
the aid and attendance rate set forth at 38 U.S.C.A. 
§ 1114(l) is greater than SMC at the rate set forth at 
38 U.S.C.A. § 1114(s) based on being housebound.

With regard to aid and attendance, private and VA medical 
records and the November 2005 Report of Medical Examination 
to Determine Need for an Aid and Attendant do not reveal an 
anatomical loss or loss of use of both feet, of one hand and 
one foot, or any indication that the Veteran is permanently 
bedridden.  Although the medical evidence reflects that the 
Veteran is legally blind due to ARMD (age-related macular 
degeneration) OU (both eyes), service connection for 
defective vision was denied by the June 2008 Board decision.  
In addition, although the November 2005 Report of Medical 
Examination to Determine Need for an Aid and Attendant notes 
that the Veteran spends an average of 11 to 12 hours per day 
in bed, there is no evidence to suggest that he is actually 
required to remain in bed.  See 38 C.F.R. § 3.352(a).  

Nevertheless, the competent medical evidence of record shows 
that the Veteran is so helpless as to be in need of the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b), 3.352(a).  In this 
regard, he is currently 91 years old and lives at home.  As 
previously noted, a November 2005 Report of Medical 
Examination to Determine Need for an Aid and Attendant has 
been obtained.  This examination report includes the opinion 
that the Veteran has functional limitations as a result of 
right and left hip and left knee impairment which causes 
decreased range of motion of the leg and hip.  This 
examination report also notes that the Veteran is disabled 
due to arthritis, is prone to falls, and is legally blind.  
The Board notes that, inasmuch as this examination report is 
incomplete because it does not include a response to numerous 
questions, it is not adequate for rating purposes.  

Nevertheless, the remaining medical evidence of record 
provides sufficient findings so as to fairly adjudicate the 
Veteran's claim.  Specifically, on VA muscle injury 
examination in February 2005, it was noted that he was using 
a wheelchair but uses a cane in his right hand most of the 
time.  He was able to walk about three steps without holding 
on to anything and he had a very antalgic gait, limping to 
protect his left leg.  An August 2005 VA treatment report 
notes that the Veteran presented with increasing falls 
secondary to degenerative joint disease, right knee, and 
recent syncopal episodes.  He was noted to ambulate only 
short distances with a cane and was otherwise dependent on 
his spouse for extended mobility.  An October 2005 VA 
treatment report notes that the Veteran complained of not 
being able to clip his fingernails without cutting his hands.  
An April 2006 nursing assessment notes that the Veteran has 
full self-care with feeding and mouth care; however, he 
requires assistance/supervision from another person for 
ambulation, bathing, dressing, foot care/hygiene, grooming, 
and toileting.  A May 2006 VA treatment report notes that he 
has limited vision and poor hearing and is dependent on his 
wife for self care and ADL's (activities of daily living).  
This treatment report also notes that the Veteran was issued 
a shower/tub bench, flexible shower hose, versa frame, and a 
transport chair.  An April 2008 VA treatment report reflects 
that the Veteran was referred for HBPC (homebound patient 
care) and notes that he has complex chronic disease not 
managed effectively by routine clinic-based care due to 
significantly impaired immobility, little to no caregiver 
support, safety issues, disease process, poor social network 
and high frequency of primary/urgent care clinic visits.  In 
addition, a September 2008 treatment report notes that the 
Veteran's poor hearing makes telephone conversation difficult 
and he has difficulty judging steps and curbs because of 
weakness in his legs and poor vision, which result in 
frequent falls (he had recently fallen four times, twice 
indoors and twice outside).  

Moreover, a November 2008 report of VA muscle examination in 
connection with his service-connected right thigh shell 
fragment wound, muscle group XIII, with retained foreign 
bodies and multiple scars, include the opinion that this 
injury prevents the Veteran from doing exercise and sports; 
has resulted in severe impairment of his ability to perform 
his chores, recreation, bathing, dressing, and toileting; 
moderate impairment in his ability to shop for himself; and 
mild impairment in feeding and grooming himself.  Similarly, 
the November 2008 report of VA spine examination reflects 
that his service-connected lumbar sacral degenerative 
arthritis prevents exercise and sports; severely impairs him 
from performing chores; results in moderate impairment in 
shopping, recreation, traveling, bathing, and dressing; mild 
impairment in feeding himself, and no impairment in grooming 
himself.  

As mentioned, the Veteran is already service-connected for 
bilateral hearing loss; post operative left knee replacement; 
anxiety disorder; degenerative disc disease, lumbar spine; 
shell fragment, muscle group XIII moderate with retained 
foreign bodies, multiple scars, right thigh; and tinnitus; 
thus, the findings noted in the VA examination reports and 
treatment records provide competent evidence attributing his 
need for aid and attendance to his service-connected 
disabilities.  These service-connected disabilities result in 
severely impaired hearing (rated as 80 percent disabling) and 
impaired mobility as well as being prone to falls, to include 
due to his arthritis (his service-connected left knee alone 
is rated as 60 percent disabling).  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).

In sum, the Veteran has no service-connected disability rated 
as 100 percent disabling; however, because of the severity of 
his service connected disabilities, he requires the regular 
aid and assistance of another person in attending to the 
ordinary activities of daily living - including bathing, 
dressing, toileting, personal hygiene, walking, and leaving 
the house.  He also requires regular aid and assistance in 
protecting himself from the hazards or dangers incident to 
his daily environment.

Therefore, although the objective evidence reflects that the 
Veteran's need for aid and attendance is the result of 
numerous disabilities, some of which (including legal 
blindness and right knee impairment) are not service-
connected; in light of his combined schedular rating of 100 
percent disabling and his service-connected right thigh shell 
fragment wound and resulting left knee and lumbar spine 
impairment, the Board concludes that the preponderance of the 
medical evidence of record shows that the basic requirements 
for special monthly compensation on the account of regular 
aid and attendance have been met.  38 U.S.C.A. § 1114(l); 
38 C.F.R. §§ 3.350, 3.352.  Resolving any doubt in the 
Veteran's favor, the Board finds the evidence supports 
special monthly compensation for regular aid and attendance.  
38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation in excess of 10 percent for a right 
thigh shell fragment wound, muscle group XIII, with retained 
foreign bodies and multiple scars, is denied.

The claim for SMC, based on the need for aid and attendance, 
is granted - subject to the statutes and regulations 
governing the payment of VA compensation.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


